         Case 8-19-76260-ast          Doc 31       Filed 09/12/19        Entered 09/12/19 12:42:16




    Andrew I. Silfen
    George P. Angelich
    Jordana L. Renert
    ARENT FOX LLP
    1301 Avenue of the Americas, Floor 42
    New York, NY 10019
    Telephone: (212) 484-3900
    Facsimile: (212) 484-3990
    Email: andrew.silfen@arentfox.com
           george.angelich@arentfox.com
           jordana.renert@arentfox.com

    Counsel for Arba Group

    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
                                                              )
                                                                        Chapter 11
                                                              )
                                                              )
                                                                        Case No. 19-76260 (AST)
                                                              )
    In re:                                                              Case No. 19-76263 (AST)
                                                              )
                                                                        Case No. 19-76267 (AST)
                                                              )
    Absolut Facilities Management, LLC, et al.,                         Case No. 19-76268 (AST)
                                                              )
                                                                        Case No. 19-76269 (AST)
                                                              )
                                     Debtors. 1                         Case No. 19-76270 (AST)
                                                              )
                                                                        Case No. 19-76271 (AST)
                                                              )
                                                                        Case No. 19-76272 (AST)
                                                              )
                                                              )
                                                                        (Joint Administration Requested)
                                                              )

             NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that Arba Group and its affiliates (collectively, the

“Landlords”2), by and through their counsel, Arent Fox LLP, hereby appear in the above-captioned

cases pursuant to Section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”)


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
2
 The Landlords are 292 Main Street, LLC; 6060 Armor Road, LLC; 2178 N. Fifth Street, LLC; 101 Creekside Drive,
LLC; 4540 Lincoln Drive, LLC; and 26 Cass Street, LLC.


AFDOCS/20926013.1
      Case 8-19-76260-ast        Doc 31     Filed 09/12/19     Entered 09/12/19 12:42:16




and Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and hereby request that copies of all notices and pleadings given or filed in the above-

captioned cases be given and served upon the persons listed below at the following address,

telephone and facsimile numbers and e-mail addresses:


                                  Andrew I. Silfen
                                  George P. Angelich
                                  Jordana L. Renert
                                  Arent Fox LLP
                                  1301 Avenue of the Americas, Floor 42
                                  New York, NY 10019
                                  Telephone: (212) 484-3900
                                  Facsimile: (212) 484-3990
                                  Email: andrew.silfen@arentfox.com
                                         george.angelich@arentfox.com
                                         jordana.renert@arentfox.com

       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Bankruptcy

Rules specified above, but also includes, without limitation, any notice, application, complaint,

demand, motion, petition, pleading or request, whether formal or informal, written or oral and

whether transmitted or conveyed by mail, e-mail, facsimile, telephone, telegraph, telex, or

otherwise filed or made with regard to the above-captioned cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that the undersigned intends that neither this Notice

of Appearance and Demand for Service of Papers nor any later appearance, pleadings, claim or

suit shall be deemed or construed to be a waiver of the rights of the Landlords: (1) to have final

orders in noncore matters entered only after de novo review by a District Judge, (2) to trial by jury

in any proceeding so triable in these cases or any case, controversy, or proceeding related to these

cases, (3) to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) or any other rights, claims, actions, setoffs, or recoupments to



AFDOCS/20926013.1                                2
      Case 8-19-76260-ast        Doc 31      Filed 09/12/19     Entered 09/12/19 12:42:16




which the Landlords are or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments the Landlords expressly reserve.

 Dated:   September 12, 2019
          New York, New York

                                                   ARENT FOX LLP

                                                   Counsel to Arba Group

                                           By:     /s/ George P. Angelich
                                                   Andrew I. Silfen
                                                   George P. Angelich
                                                   Jordana L. Renert
                                                   Arent Fox LLP
                                                   1301 Avenue of the Americas, Floor 42
                                                   New York, NY 10019
                                                   Telephone: (212) 484-3900
                                                   Facsimile: (212) 484-3990




AFDOCS/20926013.1                                 3
